Title: To James Madison from Tench Coxe, 12 June 1806
From: Coxe, Tench
To: Madison, James



Sir
June 12. 1806

It is my own opinion that the inclosed paper will do good among our own citizens, and public men, and in several foreign countries.  I therefore send it as others anxious to do no harm where I mean only to do good.  If it were to be found unfit for publication the collective view of the facts may be useful.  The other paper I shall endeavour to handle with care and temper, tho with firmness.  If G. B. maintains the universal Blockade, and we submit to it, we shall meet some excessive measure perhaps, in retaliation, from the other side.  The importance of our raw materials & provisions to great Britain and our support to her Manufactures, navy (if the Baltic be shut) and colonies will occasion the united continent of Europe to look at us with chagrin.  To get Britain out of her course of violations of right, and thereby to manifest to the continent that we do not acquiesce in wrongs from her, appears to be important at this time.
I hope my anxiety does not give you too much trouble.  I have the honor to be most respectfully yours

T. C.

